FILED
May 24, 2019
08:53 AM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
RICK O. MUNCY, ) Docket No. 2017-03-0447
Employee, )
v. )
PREMIUM DISTRIBUTORS, INC., ) State File No. 54717-2016
Employer, )
And )
FFVA MUTUAL INSURANCE ) Judge Lisa A. Lowe
COMPANY, )
Carrier. )

EXPEDITED HEARING ORDER DENYING BENEFITS
Decision on the Record

 

This matter came before the Court on Mr. Muncy’s Request for Expedited Hearing
seeking a decision on the record as to temporary partial disability (TPD) benefits.
Premium Distributors objected and asked for an in-person hearing. Based on the limited
TPD issue and Premium Distributors’ failure to identify a need for live testimony, the
Court overruled the objection and allowed the parties until May 14, 2019, to submit
documentation for the Court’s consideration.

The central legal issue is whether Mr. Muncy is likely to prevail at a hearing on
the merits on entitlement to temporary partial disability benefits from January 8, 2019, to
the present. For the reasons below, the Court holds he is not.

History of Claim

Mr. Muncy delivered ice cream for Premium Distributors. On July 14, 2016, he
began experiencing bilateral elbow and low back pain while unloading ice cream. Mr.
Muncy selected Dr. Gerald Russell as his authorized treating provider. Dr. Russell
provided conservative treatment and referred Mr. Muncy to Dr. Robert Ivy for treatment
of his elbow. Following an earlier Expedited Hearing about Mr. Muncy’s back condition,
the Court ordered Premium Distributors to provide Mr. Muncy with a return visit to Dr.

|
Russell to evaluate and treat any work-related back injury.'

Mr. Muncy returned to see Dr. Russell, who ordered a MRI, placed restrictions of
no bending and no lifting more than twenty pounds on January 8, 2019, and referred Mr.
Muncy to an orthopedic surgeon.

Mr. Muncy seeks temporary partial benefits from January 8 to the present.
Premium Distributors argued Mr. Muncy is not entitled to TPD benefits because Dr.
Russell never related the treatment and restrictions to the work injury. It also stated that
an award of TPD benefits is premature since an orthopedic surgeon, who can address the
causation issue, has not evaluated Mr. Muncy.

Findings of Fact and Conclusions of Law

Mr. Muncy need not prove every element of his claim by a preponderance of the
evidence to obtain relief. Instead, he must present sufficient evidence to prove he is
likely to prevail at a hearing on the merits. McCord v. Advantage Human Resourcing,
2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

As the name implies, an injured worker is entitled to TPD benefits, a category of
vocational disability distinct from temporary total disability (TTD), when the temporary
disability is not total. See Tenn. Code Ann. § 50-6-207(1)-(2). Specifically, while TTD
refers to the employee’s condition while completely unable to work because of the injury
until the worker recovers as far as the nature of the injury permits, “[TPD] refers to the
time, if any, during which the injured employee is able to resume some gainful
employment but has not reached maximum recovery.” Frye v. Vincent Printing Co.,
2016 TN Wrk. Comp. App. Bd. LEXIS 34, at *15-16 (Aug. 2, 2016.)

Here, the issue is Mr. Muncy’s entitlement to TPD benefits since Dr. Russell
placed restrictions. In the previous Expedited Hearing Order, the Court found that Mr.
Muncy was entitled to a return appointment with Dr. Russell to determine whether his
back symptoms related to the work injury. The Court finds that Dr. Russell initiated
conservative treatment and referred Mr. Muncy to an orthopedic surgeon but never
addressed whether Mr. Muncy’s current complaints were caused by the work injury.
Without a causation opinion from Dr. Russell or the orthopedic surgeon, the Court is
unable to find that Mr. Muncy’s restrictions and thus resultant TPD claim relate to the
work injury.

Therefore, the Court concludes Mr. Muncy failed to come forward with sufficient
evidence that he is likely to prevail at a hearing on entitlement to TPD benefits.

 

' Premium Distributors appealed the decision and the Appeals Board affirmed the trial court’s decision.

Zz
IT IS, THEREFORE, ORDERED as follows:

1. Mr. Muncy’s claim against Premium Distributors for TPD benefits is denied at
this time.

2. This matter is set for a Status Conference on July 26, 2019, at 2:00 p.m. Eastern
Time. The parties must call (toll-free) (855) 383-0003 to participate in the Status
Conference. Failure to appear by telephone may result in a determination of the
issues without the parties’ further participation.

oe A Atpwe

LISA A. LOWE, JUDGE
Court of Workers’ Compensation Claims

ENTERED May 24, 2019.

 

APPENDIX
Exhibits:

Petition for Benefit Determination

Physical Work Performance Evaluation of ErgoScience, dated July 30, 2016
Dispute Certification Notice

Request for Expedited Hearing

Affidavit of Rick O. Muncy

Mr. Muncy’s Report of Injury Form

Medical Reports of Dr. Gerald Russell

Employee’s Choice of Physicians, Form C-42

Mr. Muncy’s Brief in Support of Request for Expedited Hearing

10. Premium Distributor’s Response in Opposition

11. Medical Questionnaire of Dr. Gerald Russell, dated June 4, 2018
12.Premium Distributer’s Pre-Hearing Brief

13. Expedited Hearing Order Granting Medical Benefits, issued August 27, 2018
14. Second Request for Expedited Hearing, filed on March 25, 2019

15.Second Affidavit of Rick Muncy

16. Premium Distributor’s Response in Opposition to Second Request

17.Mr. Muncy’s Supplemental Submission in Support of Request

18. Order Overruling Objection to On-The-Record Determination

19. Docketing Notice for On-The-Record Determination

CHNIAARWNS
CERTIFICATE OF SERVICE

I certify that a correct copy of the Expedited Hearing Order was sent to the

persons below as indicated on May 24, 2019.

 

 

 

Employer’s Attorney

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Ameesh Kherani, xX akherani@davidhdunaway.com
Employee’s Attorney
Tiffany B. Sherrill, x tbsherrill@mijs.com

 

?

SUNY

Uhm

 

PENNY S&RUM, Court Clerk
WC.CouriClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082